Citation Nr: 0945980	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-31 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that increased the rating for the Veteran's left 
varicocele from 20 to 40 percent, effective November 15, 
2004.  In October 2009, the Veteran testified at a hearing 
before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

First, at the October 2009 hearing the Veteran provided a 
current mailing address.  Therefore, the Veteran's current 
mailing address must be updated.

Next, the Board notes that the most recent VA medical records 
are dated in March 2009 and the most recent treatment records 
from Walter Reed Army Medical Center are dated in August 
2006.  To aid in adjudication, any subsequent treatment 
records should be obtained.

The Veteran contends that his service-connected left 
varicocele disability has worsened.  In October 2009, he 
testified that he wears absorbent pads daily that he is 
required to change five times a day due to involuntary 
voiding.  The Veteran further testified that a recent 
ultrasound at Walter Reed indicated that his bladder is 
retaining ten ounces of fluid as opposed to three ounces.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's last VA examination in January 2008 is not overly 
stale, it appears from the Veteran's testimony that his 
condition may have worsened since the date of the latest 
examination.  Therefore, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Update the Veteran's current mailing 
address.

2.  Obtain the Veteran's VA treatment 
records dated since March 2009.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
treatment records from Walter Reed Army 
Medical Center dated since August 2006.  
All attempts to secure the records must be 
documented in the claims folder.

4.  Schedule a VA genitourinary 
examination to determine the current 
nature and severity of the Veteran's 
service-connected left varicocele.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  The examiner state should 
specify the number of absorbent pads per 
day the Veteran must use and whether his 
left varicocele requires the use of an 
appliance.  The examiner should also 
provide an opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
left varicocele.

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

